Case 3:19-bk-33128-SHB                Doc 68 Filed 05/28/21 Entered 05/28/21 14:02:13                               Desc
                                      Main Document     Page 1 of 3

                          IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

In re:

ROBERTO MIGUEL MAZZONI,                                 )        Case No. 3:19-BK-33128-SHB
                                                        )        Chapter 7
                  Debtor.                               )

                                         MOTION TO COMPROMISE
                         NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING
 Notice is hereby given that:

 Pursuant to E.D. Tenn. LBR 9013-1(h), the court may consider this matter without further notice or hearing unless a
 party in interest files an objection. If you object to the relief requested in this paper, you must file with the clerk of the
 court at 800 Market St., Suite 330, Knoxville, Tennessee, 37902, an objection within twenty-one (21) days from the
 date this paper was filed and serve a copy on the movant’s attorney, F. Scott Milligan, PO Box 12266, Knoxville, TN
 37912. If you file and serve an objection within the time permitted, the court will schedule a hearing and you will be
 notified. If you do not file an objection within the time permitted, the court will consider that you do not oppose the
 granting of the relief requested in this paper and may grant the relief requested without further notice or hearing.

 Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you have
 one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.



         Comes now W. Grey Steed, Trustee, through counsel, and moves the Court

pursuant to Federal Rule of Bankruptcy Procedure 2002 and 9019 for an Order allowing

the Trustee to compromise a dispute on behalf of the bankruptcy estate. In support of his

Motion, the Trustee would show unto the Court as follows:

         1.       The debtor, Roberto Miguel Mazzoni, filed a voluntary Chapter 7 case on

September 25, 2019. W. Grey Steed was appointed Chapter 7 Trustee and currently

serves in that capacity.

         2.       Prior to filing bankruptcy, the debtor filed suit alleging that he was subjected to

improper collection efforts and/or unfair practices under federal and state law.

The debtor had retained, and now the bankruptcy estate has also, attorneys Brent S.

Snyder and Alan C. Lee as special counsel in the matter.

         3.       A settlement has been proposed to resolve the case and both the Trustee

and the debtor believe the settlement should be accepted. The settling parties have
Case 3:19-bk-33128-SHB       Doc 68 Filed 05/28/21 Entered 05/28/21 14:02:13            Desc
                             Main Document     Page 2 of 3

offered $17,000.00 to resolve the claims of the debtor and the bankruptcy estate. By

separate application, special counsel will request discounted contingent fees and

expenses totaling $6,000.00. The debtor has agreed to reduce his claimed exemptions

under Tennessee and accept the amount of $6,000.00. The bankruptcy estate should

receive $5,000.00.

       4.     The Trustee believes that the settlement is fair, reasonable, and in the best

interest of the bankruptcy estate and creditors. Absent the compromise, the matter would

require litigation in the arbitration proceeding. There are several significant defenses,

including the debtor’s consent based on signed agreements and recent Supreme Court

rulings that severely undercut the value and validity of the claims. The risk of a poor

outcome against the cost to proceed further does not appear warranted. The debtor,

Trustee, and Special Counsel believe the settlement is acceptable and request approval

from the Court.

       5.     The Trustee, absent objection within the time set forth herein, will ask the

Court to approve the settlement described herein.

       WHEREFORE, the Trustee respectfully requests that the Court approve the

compromise set forth herein for the benefit of the estate.

      Respectfully submitted this 28th day of May, 2021.


                                                  /s/ F. Scott Milligan
                                                  F. Scott Milligan, BPR. No. 13886
                                                  PO Box 12266
                                                  Knoxville, TN 37912
                                                  865-522-3311
                                                  Attorney for W. Grey Steed, Trustee




                                              2
Case 3:19-bk-33128-SHB      Doc 68 Filed 05/28/21 Entered 05/28/21 14:02:13             Desc
                            Main Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2021, a true and correct copy of the foregoing
Motion has been served upon the following by electronic mail (ECF).

                    Tiffany Dilorio, Attorney for US Trustee
                    John P. Newton, Jr., Attorney for Debtor

The following have been upon the persons listed below by placing a copy thereof, first
class postage prepaid, hand delivery, or facsimile.

                   (Roberto Miguel Mazzoni mailing matrix attached.)

                                  Roberto Miguel Mazzoni
                                  2180 Ranch Road
                                  Dandridge, TN 37725

                                                 /s/ F. Scott Milligan
                                                 F. Scott Milligan




                                             3
